On Rehearing
SIMMONS, Supernumerary Circuit Judge. .
Act No. 517, Acts of Alabama 1963, p. 1105, appears on its face to be a General Act with local application. The constitutionality of the Act was not mentioned or decided in Kellen v. State, 49 Ala.App. 467, 273 So.2d 227, cert. denied, 290 Ala. 368, 273 So.2d 235. No contention was made in the motion of defendant to quash the search warrant that Act No. 517, supra, authorizing the clerk to issue the search warrant, was unconstitutional.
Opinion extended, application overruled.
All the Judges concur.